Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office action. In response to communications received 7/27/2021, Applicant, on 1/27/2021, amended claims 1, 4-8, 10-22 and 25-26. Claims 23-24 are withdrawn from consideration. Claims 2-3 and 9 are canceled. Claims 1, 4-8, 10-22 and 25-26 remain pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments have been considered and the double patenting rejection is hereby removed.
With respect to the Applicant’s amendments, the 101 rejection is hereby removed.
Applicant’s amendments have been considered. However, the 102/103 rejections remain.

Response to Argument
With respect to the double patenting rejection, Applicant amended the independent claims to recite “generating, by the service controller, a service response to the request, the service response including data formatted to instruct the autonomous robotic device to perform an action.” This amendment is not coextensive in scope with the ‘601 application, as declared by the Applicant (See Remarks at pg. 16). Therefore, the double patenting rejection is hereby removed.

With respect to the 101 arguments, Applicant argues that the amended independent claims present claims that do not recite a judicial exception (See Remarks at pg. 18). Specifically, Applicant specifies that the amended claim limitation “generating a service response with data that is formatted to instruct the autonomous robotic device” is not something that a human can do in his mind (See Remarks at pg. 18). Examiner agrees. Examiner notes that a controller that determines if a “set of interventionist 

With respect to the 102 rejection, Applicant argues that Avraham does not disclose “determining, by the service controller, whether the service controller is sufficiently confident in the received first set of interventionist responses” (See Remarks at pg. 19). Also, with respect to the 103 rejection, Applicant argues that Avraham does not disclose “determining, by the service controller, whether the service controller is sufficiently confident in an aggregate of the received first set of interventionist responses and the received second set of interventionist responses” (See Remarks at pg. 24). Specifically, with respect to both limitations above, Applicant argues that the confidence level is determined before human assistance is requested and not based on the responses from a human (See Remarks at pgs. 20-21 and 24). However, Examiner respectfully disagrees. Examiner notes that Avraham describes an operation plan as responses (i.e. ¶0066 and 0076, algorithms to pick-up an item) to be executed in autonomous mode, partial assistance mode and full remote-controlled mode. In Avraham’s disclosure, if the execution of an operation plan in partial-assistance mode (i.e. partial human assistance mode) is deemed insufficient, a plan is determined and executed in full remote-controlled mode (i.e. full human assistance mode). See Avraham in paragraphs ¶0078-0080 where the partial assistance mode is executed before determination of whether the partial assistance mode is sufficient. See the updated 103 rejection below.

With respect to the 103 rejections, Applicant argues that Anderson does not disclose “comparing responses from a worker from a worker to a preferred solution of the request to determine a rating of the worker” (See Remarks at pgs 22-23). However, Examiner notes that Avraham’s disclosure discloses a comparison is made between humans in human assisted modes (i.e. partial assistance 

Continuation
This application is a continuation application of U.S. application no. 17/080,601 filed on 10/26/2020 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Applicant has indicated in the Application Data Sheet that the present application claims the benefit of Provisional Application 63/050,004 filed 9 July 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites the limitation "the apparatus of claim 1… the method further comprising…“ Claim 1 has been amended to disclose “an apparatus for facilitating human intervention…” Therefore, there is insufficient antecedent basis for a “the method” in claim 17.

Claim 26 recites the limitation "the method of claim 25." Claim 25 has been amended to disclose “an apparatus facilitating human intervention…” Therefore, there is insufficient antecedent basis for a “method of claim 25” in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5-8, 10, 13, 15-17, 20 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Avraham (United States Patent Application Publication, 2019/0359424) in view of Cudak et al. (United States Patent Application Publication, 2015/0235480, hereinafter referred to as Cudak).

As per Claim 1, Avraham discloses an apparatus for facilitating human intervention in an autonomous robotic device, the apparatus comprising a computer processor coupled to a computer readable storage medium that includes computer program instructions that when executed by the computer processor cause the apparatus to carry out the operations of (See Avraham ¶0099 for a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.):

 a)	selecting from a first plurality of human interventionists, by a service controller, a first set of human interventionists to respond to a request associated with an autonomous robotic device; transmitting, by the service controller, the request to a first set of interventionist devices, each interventionist device of the first set of interventionist devices associated with a particular human interventionist in the first set of human interventionists (Avraham: Fig. 3A and ¶0076-0085: A user may be prompted with respect to a request for assistance to the robotic apparatus. A user may be selected from a plurality of users to provide human assistance based on criteria such as availability and performance metrics. See ¶0062 where the users using human remote-control devices may be prompted to remotely operate the robotic picking apparatus.); 

b)	 receiving from the first set of interventionist devices, by the service controller, a first set of interventionist responses to the request (Avraham: Fig. 3A and ¶0076-0085: A user may be prompted with respect to a request for assistance to the robotic apparatus. A user may be selected from a plurality of users to provide human assistance based on criteria such as availability and performance metrics, whereas human assistance may be determined for either a response operation plan performed by the user in partial assistance mode [first set of users and response plan, see example responses in ¶0076] and human assistance mode [second set of users and response plan], in response to the prompt for human assistance. See Fig. 4 for service controller. See ¶0054 for human assistance devices (i.e. computer, tablet, etc.) for providing human input.)

c)	determining, by the service controller, whether the service controller is sufficiently confident in the first set of interventionist responses in response to determining that the service controller is sufficiently confident in the received first set of interventionist responses: based on the first set of interventionist responses, generating, by the service controller, a service response to the request (Avraham: Fig. 3A and ¶0066-0081: An operation plan for an autonomous operation of the robotic picking apparatus is formulated by a software component. A determination of whether an adequate response plan was devised to perform the autonomous operation successfully. Adequacy may be computed by taking into account various parameters, such as expected probability of success of the plan, expected probability of success of using a human user, cost of labor, cost of mistake in execution, probability in mistake in execution, or the like. The adequacy probability is a measurement of a capability of autonomous determination of the operation plan that is compared to a confidence level. If the system estimates that a plan can be devised autonomously, with a confidence level higher than the minimal threshold (e.g., above 80% confidence), then the plan may be autonomously determined and utilized. If the confidence level is lower than the minimal threshold, it is determined that the plan cannot be autonomously executed and human assistance is solicited and a user is selected from a plurality of users. First, a user may be solicited to aid or partially assist the autonomous response (i.e. a user may need to provide a response of indicate the property of an item to aggregate to the autonomous picking of an item) [first set of human interventionists]. If it is determined that the partial assistance is not sufficiently confident, a human user may be solicited and selected with appropriate criteria to provide full telecontrol [second set of human interventionists] of the autonomous device. See ¶0085 for instructions to control the robotic device to perform an action.); and 

d)	transmitting, by the service controller, the service response to the autonomous device; and in response to determining that the service controller is not sufficiently confident in the first set of interventionist responses: selecting from a second plurality of human interventionists, by the service controller, a second set of human interventionists to respond to the request; transmitting, by the service controller, the request to a second set of interventionist devices, each interventionist device of the second set of interventionist devices associated with a particular human interventionist in the second set of human interventionists; and receiving, by the service controller, a second set of interventionist responses from the second set of interventionist devices (Avraham: Fig. 3A and ¶0066-0081: An operation plan for an autonomous operation of the robotic picking apparatus is formulated by a software component. A determination of whether an adequate response plan was devised to perform the autonomous operation successfully. Adequacy may be computed by taking into account various parameters, such as expected probability of success of the plan, expected probability of success of using a human user, cost of labor, cost of mistake in execution, probability in mistake in execution, or the like. The adequacy probability is a measurement of a capability of autonomous determination of the operation plan that is compared to a confidence level. If the system estimates that a plan can be devised autonomously, with a confidence level higher than the minimal threshold (e.g., above 80% confidence), then the plan may be autonomously determined and utilized. If the confidence level is lower than the minimal threshold, it is determined that the plan cannot be autonomously executed and human assistance is solicited and a user is selected from a plurality of users. First, a user may be solicited to aid or partially assist the autonomous response (i.e. a user may need to provide a response of indicate the property of an item to aggregate to the autonomous picking of an item) [first set of human interventionists]. If it is determined that the partial assistance is not sufficiently confident, a human user may be solicited and selected with appropriate criteria to provide full telecontrol [second set of human interventionists] of the autonomous device. See ¶0087 where sets of interventionists in both partial assistance and human assistance mode are measured according to a confidence threshold for determining the best interventionist to service the request. See ¶0054-0055, where it is determined that an operation plan cannot be performed autonomously, human assistance may be contacted via a network to a human computer, tablet, tele control station, etc. See Fig. 4 for service controller.).

Avraham does not explicitly disclose, however Cudak discloses:
c)	the service response including data formatted to instruct the autonomous robotic device to perform an action (Cudak: ¶0031 and 0035-0037: The recall response plan in dependence upon the
one or more vehicle capabilities, the vehicle management module may retain a data repository such as a table, database, or other data structure that associates potential recall response actions with capabilities of the autonomous vehicle that are required to perform the recall response actions. See ¶0037 where the recall response plan may be carried out with instructions.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Avraham with Cudak’s operation plan for instructing autonomous responses because the references are analogous/compatible, since each is directed towards executing operation plans in an autonomous mode and because incorporating Cudak’s operation plan for instructing autonomous responses in Avraham would have served Avraham’s objective of effectively providing the operation
plan for execution by the robotic picking apparatus in an autonomous mode; (See Avraham, ¶0007); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	 
As per Claim 5, Avraham in view of Cudak discloses the apparatus of claim 1 further comprises: computer program instructions that when executed by the computer processor cause the apparatus to carry out the operations of: determining, by the service controller, whether the service controller can perform the request autonomously; and wherein selecting from the first plurality of human interventionists, by the service controller, the first set of human interventionists to respond to the request is in response to determining that the service controller cannot perform the request autonomously; wherein transmitting, by the service controller, the request to the first set of interventionist devices is in response to determining that the service controller cannot perform the request autonomously; and wherein receiving from the first set of interventionist devices, by the service controller, the first set of interventionist responses to the request is in response to determining that the service controller cannot perform the request autonomously (Avraham: Fig. 3A and ¶0066-0078, 0081: An operation plan for an autonomous operation of the robotic picking apparatus is formulated by a software component. A determination of whether an adequate response plan was devised to perform the autonomous operation successfully. Adequacy may be computed by taking into account various parameters, such as expected probability of success of the plan, expected probability of success of using a human user, cost of labor, cost of mistake in execution, probability in mistake in execution, or the like. The adequacy probability is a measurement of a capability of autonomous determination of the operation plan that is compared to a confidence level. If the system estimates that a plan can be devised autonomously, with a confidence level higher than the minimal threshold (e.g., above 80% confidence), than the plan may be autonomously determined and utilized. In case an adequate operation plan was automatically devised, the plan is transmitted and executed by the robotic picking apparatus in autonomous mode (See Step 320 of Fig. 3A). If the confidence level is lower than the minimal threshold, it is determined that the plan cannot be autonomously executed and human assistance is solicited and a user is selected from a plurality of users. It is first determined if an adequate response plan can be generated from partial human assistance users. See ¶0054-0055, where it is determined that an operation plan cannot be performed autonomously, human assistance may be contacted via a network to a human computer, tablet, tele control station, etc. See Fig. 4 for service controller. See also ¶0099 for a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.).

As per Claim 6, Avraham in view of Cudak discloses the apparatus of claim 5 further comprising computer program instructions that when executed by the computer processor cause the apparatus to carry out the operations of: in response to determining that the service controller can perform the request autonomously, generating, by the service controller, an autonomous response (Avraham: Fig. 3A and ¶0066-0074: An operation plan for an autonomous operation of the robotic picking apparatus is formulated by a software component. A determination of whether an adequate response plan was devised to perform the autonomous operation successfully. In case an adequate operation plan was automatically devised, the plan is transmitted and executed by the robotic picking apparatus in autonomous mode (See Step 320 of Fig. 3A). See Fig. 4 for service controller. See also ¶0099 for a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.).

As per Claim 7, Avraham in view of Cudak discloses the apparatus of claim 6 further comprising computer program instructions that when executed by the computer processor cause the apparatus to carry out the operations of: based on the autonomous response, generating, by the service controller, a service response to the request; and transmitting, by the service controller, the service response to the autonomous device (Avraham: Fig. 3A, 4 and ¶0053-0055, 0066-0074: An operation plan for an autonomous operation of the robotic picking apparatus is formulated by a software component. A determination of whether an adequate response plan was devised to perform the autonomous operation successfully. In case an adequate response operation plan was automatically devised, the plan is transmitted and executed by the robotic picking apparatus in autonomous mode (See Step 320 of Fig. 3A). If it is determined that the autonomous device cannot devise an adequate response plan, human assistance is solicited. A may be prompted to provide human assistance. Human assistance may be provided via a device to instruct or tele operate the robotic apparatus. See Fig. 4 for service controller. See also ¶0099 for a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.).

As per Claim 8, Avraham in view of Cudak discloses the apparatus of claim 1 further comprising computer program instructions that when executed by the computer processor cause the apparatus to carry out the operations of: determining, by the service controller, whether the service controller can perform the request autonomously; in response to determining that the service controller can perform the request autonomously, generating, by the service controller, an autonomous response (Avraham: Fig. 3A, 4 and ¶0066-0074: An operation plan for an autonomous operation of the robotic picking apparatus is formulated by a software component. A determination of whether an adequate plan was devised to perform the autonomous operation successfully. In case an adequate operation plan was automatically devised, the plan is transmitted and executed by the robotic picking apparatus in autonomous mode (See Step 320 of Fig. 3A). See Fig. 4 for service controller.). determining, by the service controller, whether the service controller is sufficiently confident in the autonomous response; in response to determining that the service controller is sufficiently confident in the autonomous response: based on the autonomous response, generating, by the service controller, a service response to the request; and transmitting, by the service controller, the service response to the autonomous device and wherein selecting from the first plurality of human interventionists, by the service controller, the first set of human interventionists to respond to the request is in response to determining that that the service controller is not sufficiently confident in the autonomous response; wherein transmitting, by the service controller, the request to the first set of interventionist devices is in response to determining that that the service controller is not sufficiently confident in the autonomous response; and wherein receiving from the first set of interventionist devices, by the service controller, the first set of interventionist responses to the request is in response to determining that that the service controller is not sufficiently confident in the autonomous response (Avraham: Fig. 3A and ¶0066-0074: An operation plan for an autonomous operation of the robotic picking apparatus is formulated by a software component. A determination of whether an adequate plan was devised to perform the autonomous operation successfully. Adequacy may be computed by taking into account various parameters, such as expected probability of success of the plan, expected probability of success of using a human user, cost of labor, cost of mistake in execution, probability in mistake in execution, or the like. The adequacy probability is a measurement of a capability of autonomous determination of the operation plan that is compared to a confidence level. If the system estimates that a plan can be devised autonomously, with a confidence level higher than the minimal threshold (e.g., above 80% confidence), than the plan may be autonomously determined and utilized. In the case an adequate operation plan was automatically devised, the plan is transmitted and executed by the robotic picking apparatus in autonomous mode (See Step 320 of Fig. 3A). Fig. 3A and ¶0076-0084: If there is a lack of confidence in the formulated operation plan, full or partial human assistance [first set and second set of human interventionists] may be solicited to provide a plurality of assistance responses (See various plurality of human responses in ¶0076). A user may be selected from a plurality of users amongst each assistance mode. See Fig. 4 for service controller. See also ¶0099 for a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.).

As per Claim 10, Avraham in view of Cudak discloses the apparatus of claim 1, wherein selecting from the first plurality of human interventionists, by the service controller, the first set of human interventionists to respond to the request includes: determining, for the request, an expense range and selection criteria; for one or more human interventionists of the first plurality of human interventionists, determining an interventionist expense for each of the one or more human interventionists, the interventionist expense indicating the cost of using the human interventionist to respond to the request; and selecting, from the first plurality of human interventionists, the first set of human interventionists based on the expense range, the selection criteria, and the interventionist expense of each of the one or more human interventionists. (Avraham: Fig. 3A and ¶0069-0070 and 0078-0085: A user may be prompted with respect to provide assistance to the robotic apparatus. A user may be selected from a plurality of users to provide human assistance based on criteria such as availability and performance metrics [selection criteria], whereas human assistance may be determined for either a response operation plan performed by partial assistance mode [first set of human interventionists] and human assistance mode [selected set of human interventionists] in response to the prompt for human assistance. The system may operate as an evaluator to determine if partial human assistance or human assistance is sufficient to create an adequate response operation plan. Adequacy of an operation plan with respect to each type of interventionist (i.e. remote-controlled intervention, human assistance, etc.) is determined by calculating a human-assistance cost, including the cost of labor of the human interventionist and estimated cost of the type of human interventionist. The mode and user is selected based on the minimized cost and therefore the lesser cost in the cost range.).

As per Claim 13, Avraham in view of Cudak discloses the apparatus of claim 1 wherein selecting from the first plurality of human interventionists, by the service controller, the first set of human interventionists to respond to the request includes: for one or more human interventionists of the first plurality of human interventionists, determining, by the service controller, a performance metric of each of the one or more human interventionists; determining, for the request, a performance requirement and selection criteria; and selecting, from the first plurality of human interventionists, the first set of human interventionists based on the performance requirement, the selection criteria, and the performance metric of each of the one or more human interventionists (Avraham: Fig. 3A and ¶0070, 0075-0085: A user may be prompted with respect to provide assistance to the robotic apparatus. A user may be selected from a plurality of users to provide human assistance based on criteria such as availability and performance metrics (metrics pertain to the user having had solved problems similar to the problem at hand, see ¶0084) [performance requirement], whereas human assistance may be determined for either a response operation plan performed by partial assistance mode [first set of interventionists] and human assistance mode [second set of interventionists]  in response to the prompt for human assistance. See Fig. 4 for service controller.).

As per Claim 15, Avraham in view of Cudak discloses the apparatus of claim 1 wherein selecting from the first plurality of human interventionists, by the service controller, the first set of human interventionists to respond to the request includes: determining a type of task to be performed, by a human interventionist, for responding to the request; determining a type of interventionist device for performing the task; and selecting for the first set of human interventionists, a particular human interventionist having a particular interventionist device matching the determined type of interventionist device (Avraham: Fig. 3A and ¶0070, 0075-0085: A user may be prompted with respect to provide assistance to the robotic apparatus. A user may be selected from a plurality of users to provide human assistance based on criteria such as availability and performance metrics (performance metrics pertain to the user having had solved problems similar to the problem at hand, see ¶0084) [capability to perform], whereas human assistance may be determined for either a response operation plan performed by partial assistance mode and human assistance mode [type of task performance] in response to the prompt for human assistance. According to the adequacy of the response operation plan, the type of human assistance may be determined to be performed (i.e. a partial assistance to the autonomous device, see ¶0076 for type of task responses; remote control human assistance utilizing a type of remote-control device, see ¶0062; etc.). See Fig. 4 for service controller. Examiner notes that if a human assistance intervention is determined, then the user will have access to a matching remote-control device. Likewise, if a partial human assistance is determined, an autonomous device will receive instructions from a device operated by the human at a manned station.).

As per Claim 16, Avraham in view of Cudak discloses the apparatus of claim 1 wherein selecting from the first plurality of human interventionists, by the service controller, the first set of human interventionists to respond to the request includes: determining a type of task to be performed by a human interventionist, for responding the request; and selecting for the first set of human interventionists, a particular human interventionist having a profile indicating the capability of performing the type of task to be performed for responding to the request (Avraham: Fig. 3A and ¶0070, 0075-0085: A user may be prompted with respect to provide assistance to the robotic apparatus. A user may be selected from a plurality of users to provide human assistance based on criteria such as availability and performance metrics (metrics pertain to the user having had solved problems similar to the problem at hand, see ¶0084) [capability to perform], whereas human assistance may be determined for either an operation plan performed by partial assistance mode and human assistance mode in response to the prompt for human assistance. According to the adequacy of the operation plan, the type of human assistance may be determined to be performed (i.e. a partial assistance to the autonomous device, see ¶0076 for type of task responses; remote control human assistance; etc. See Fig. 4 for service controller.).

As per Claim 17, Avraham in view of Cudak discloses the apparatus of claim 1 wherein each human interventionist in the first set of human interventionists has an associated expense for performing a particular type of request; the method further comprising: attributing to an account associated with the autonomous device, by the service controller, the particular expense associated with each human interventionist in the first set of human interventionists (Avraham: Fig. 3A and ¶0069-0070 and 0078-0085: A user may be prompted with respect to provide assistance to the robotic apparatus. A user may be selected from a plurality of users to provide human assistance based on criteria such as availability and performance metrics, whereas human assistance may be determined for either a response operation plan performed by partial assistance mode and human assistance mode in response to the prompt for human assistance. The system may operate as an evaluator to determine if partial human assistance or human assistance is sufficient to create an adequate operation plan. Adequacy of an operation plan with respect to each type of interventionist (i.e. remote-controlled intervention, human assistance, etc.) is determined by calculating a human-assistance cost, including the cost of labor of the human interventionist and estimated cost of the type of human interventionist. See Fig. 4 for service controller.).

As per Claim 20, Avraham in view of Cudak discloses the apparatus of claim 1 wherein selecting from the first plurality of human interventionists, by the service controller, the first set of human interventionists to respond to the request includes: determining, by the service controller, whether a particular human interventionist is available; in response to determining that the particular human interventionist is not available, excluding, by the service controller, the particular human interventionist from the first set of human interventionists to respond to the request; and in response to determining that the particular human interventionist is available, adding, by the service controller, the particular human interventionist to the first set of human interventionists to respond to the request  (Avraham: Fig. 3A and ¶0080-0084, 0087: A user may be selected from a plurality of users to provide human assistance based on their availability, whereas the human availability may be determined for both a partial assistance mode and human assistance mode [human interventionist selected from a set of available human interventionist] in response to the prompt for human assistance. If it is determined that there is no availability for human assistance, the confidence measure is reassessed. See Fig. 4 for service controller. Examiner notes that a human interventionist is selected based on criteria including availability, therefore a human interventionist that is unavailable will be unable to be selected or excluded.).

As per Claim 25, Avraham in view of Cudak discloses an apparatus of facilitating human intervention in an autonomous robotic device, the comprising: a computer processor coupled to a computer readable storage medium that includes computer program instructions that when executed by the computer processor cause the apparatus to carry out the operations of: receiving, by a service controller, a request from an autonomous robotic device; generating, by the service controller, a service response to the request, the service response generated based on least one of: a first set of interventionist responses received from a first set of interventionist devices associated with a first set of human interventionists; and a first set of autonomous responses generated by an autonomous module; wherein the received first set of interventionist responses were determined by the service controller to each satisfy a confidence threshold and training, by the service controller, an autonomous module using the first set of interventionist responses and the first set of autonomous responses (Avraham: Fig. 3A and ¶0076-0085: A user may be prompted with respect to a request for assistance to the robotic apparatus. A user may be selected from a plurality of users to provide human assistance based on criteria such as availability and performance metrics, whereas human assistance may be determined for either a response operation plan performed by the user in partial assistance mode [first set of users and response plan, see example responses in ¶0076] and human assistance mode [second set of users and response plan], in response to the prompt for human assistance. The system may operate as an evaluator to determine if partial human assistance or human assistance is sufficient to create an adequate operation plan. When the plan is deemed sufficient, it is executed by human input. In order to improve the performance of the system over time, the completed operation plan is used to train the planning module to improve the autonomous device to be capable of providing an adequate operation plan without user intervention. See ¶0095 for a threshold for the sufficiency of operation plan responses. See Fig. 4 for service controller. See ¶0054 for human assistance devices (i.e. computer, tablet, etc.). See also ¶0099 for a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.).

As per Claim 26, Avraham in view of Cudak discloses the method of claim 25 further comprising computer program instructions that when executed by the computer processor cause the apparatus to carry out the operations of: transmitting, by the service controller, the service response to the autonomous robotic device (Avraham: ¶0053-0055: If it is determined that the autonomous device cannot devise an adequate response plan, human assistance is solicited. A may be prompted to provide human assistance. Human assistance may be provided via a device to instruct or tele operate the robotic apparatus. See also ¶0099 for a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.).

Claims 4, 11-12, 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Avraham (United States Patent Application Publication, 2019/0359424) in view of Cudak et al. (United States Patent Application Publication, 2015/0235480, hereinafter referred to as Cudak) in further view of Anderson et al. (United States Patent Application Publication, 2018/0189748, hereinafter referred to as Anderson).

As per Claim 4, Avraham in view of Cudak discloses the apparatus of claim 3 further comprising: computer program instructions that when executed by the computer processor cause the apparatus to carry out the operations of: determining, by the service controller, whether the service controller is sufficiently confident in an aggregate of the received first set of interventionist responses and the received second set of interventionist responses; in response to determining that the service controller is sufficiently confident in the aggregate of the first set of interventionist responses and the second set of interventionist responses: based on the aggregate of the first set of interventionist responses and the second set of interventionist responses, generating, by the service controller, a service response to the request; and transmitting, by the service controller, the service response to the autonomous robotic device; and in response to determining that the service controller is not sufficiently confident in the aggregate of the first set of interventionist responses and the second set of interventionist responses: selecting from … plurality of human interventionists, by the service controller, a … set of human interventionists to respond to the request; transmitting, by the service controller, the request to a … interventionist devices, each interventionist device of the… of interventionist devices associated with a particular human interventionist in the… of human interventionists; and receiving, by the service controller, a …of interventionist responses from the third set of interventionist devices (Avraham: Fig. 3A and ¶0066-0084: An operation plan for an autonomous operation of the robotic picking apparatus is formulated by a software component. A determination of whether an adequate response plan was devised to perform the autonomous operation successfully. Adequacy may be computed by taking into account various parameters, such as expected probability of success of the plan, expected probability of success of using a human user, cost of labor, cost of mistake in execution, probability in mistake in execution, or the like. The adequacy probability is a measurement of a capability of autonomous determination of the operation plan that is compared to a confidence level. If the system estimates that a plan can be devised autonomously, with a confidence level higher than the minimal threshold (e.g., above 80% confidence), than the plan may be autonomously determined and utilized. If the confidence level is lower than the minimal threshold, it is determined that the plan cannot be autonomously executed and human assistance is solicited and a user is selected from a plurality of users. First, a user may be solicited to aid or aggregate the autonomous response (i.e. a user may need to provide a response of indicate the property of an item [type of response, see other types of responses in ¶0076] to aggregate to the autonomous picking of an item) [first set of human interventionists]. If it is determined that the partial assistance is not sufficiently confident, a human user may be solicited and selected with appropriate criteria to provide full tele control [second set of human interventionists] of the autonomous device. See ¶0054-0055, where it is determined that an operation plan cannot be performed autonomously, human assistance may be contacted via a network to a human computer, tablet, tele control station, etc. See Fig. 4 for service controller. See also ¶0099 for a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.).

Avraham does not explicitly disclose, however Anderson discloses selecting from a third plurality of human interventionists, by the service controller, a third … human interventionists to respond to the request; transmitting, by the service controller, the request to a third … interventionist devices, each interventionist device of the third set of interventionist devices associated with a particular human interventionist in the third …human interventionists; and receiving, by the service controller, a third set of interventionist responses from the third set of interventionist devices (Anderson: ¶0078, 0084-0090, 0153-0158 and 0180-0183: The system may determine when a robot requires human assistance. The system utilizes sensors to determine the assistance criteria items that may trigger a ranking application for a dispatch system of workers. The trigger launches the ranking application may rank the attributes related to a worker. Accordingly, the ranking application may select a worker from the ranked list of workers. Following a selection of the top ranked worker, a notification may be sent. According to the responsiveness of the notification to the top worker, a notification may also be sent to a second top worker. If the second worker fails to accept or is unavailable for the assistance request, a third worker is selected and sent the assistance request. The worker who accepts the assistance request will be selected.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Avraham with Anderson’s selection of a human interventionist because the references are analogous/compatible, since each is directed towards efficiently dispatching a user to aid an autonomous device and because incorporating Anderson’s selection of a human interventionist in Avraham would have served Avraham’s objective of effectively selecting a user for providing human assistance (See Avraham, ¶0084); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 11, Avraham in view of Cudak discloses the apparatus of claim 1, wherein selecting from the first plurality of human interventionists, by the service controller, the first set of human interventionists to respond to the request includes: determining, for the request, … selection criteria; for one or more human interventionists of the first plurality of human interventionists, … and selecting, from the first plurality of human interventionists, the first set of human interventionists based on the … selection criteria … of each of the one or more human interventionists (Avraham: Fig. 3A and ¶0070, 0075-0085: A user may be prompted with respect to provide assistance to the robotic apparatus. A user may be selected from a plurality of users to provide human assistance based on criteria such as availability and performance metrics [selection criteria], whereas human assistance may be determined for either an operation plan performed by partial assistance mode [first set of human interventionists] and human assistance mode [second set of human interventionists] in response to the prompt for human assistance. See Fig. 4 for service controller.).

Avraham does not explicitly disclose, however Anderson discloses set of human interventionists to respond to the request includes: determining, for the request, a difficulty rating … ; for one or more human interventionists of the first plurality of human interventionists, determining a qualification rating of each of the one or more human interventionists; and selecting, from the first plurality of human interventionists, the first set of human interventionists based on the difficulty rating, … and the qualification rating of each of the one or more human interventionists (Anderson: ¶0078, 0084-0090: The system may determine when a robot requires human assistance. The system utilizes sensors to determine the assistance criteria items that may trigger a ranking application for a dispatch system of workers. The launch of the ranking application may rank the attributes related to a worker, such as a worker skill rating. A worker’s skill level (i.e. entry or expert level skill) is a rating that qualifies a worker for the job according to the job’s difficulty. For example, see ¶0123, where a software problem with a robot may be more difficult and require a higher skill level than an environmental problem with the robot. Accordingly, to the acquired skill levels, the ranking application may select a worker from the ranked list of workers.).

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Avraham with Anderson’s criteria for selecting a human interventionist because the references are analogous/compatible, since each is directed towards efficiently dispatching a user to aid an autonomous device and because incorporating Anderson’s criteria for selecting a human interventionist in Avraham would have served Avraham’s objective of effectively utilizing criteria to select a user for providing human assistance (See Avraham, ¶0084); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 12, Avraham in view of Cudak discloses the apparatus of claim 1 wherein selecting from the first plurality of human interventionists, by the service controller, the first set of human interventionists to respond to the request includes: for one or more human interventionists of the first plurality of human interventionists, … determining, for the request,… selection criteria; and selecting, from the first plurality of human interventionists, the first set of human interventionists… the selection criteria… (Avraham: Fig. 3A and ¶0070, 0075-0085: A user may be prompted with respect to provide assistance to the robotic apparatus. A user may be selected from a plurality of users to provide human assistance based on criteria such as availability and performance metrics [selection criteria], whereas human assistance may be determined for either an operation plan performed by partial assistance mode and human assistance mode in response to the prompt for human assistance. See Fig. 4 for service controller.).

Avraham does not explicitly disclose, however Anderson discloses determining a responsiveness of each of the one or more human interventionists; determining, for the request, an urgency rating… and selecting, from the first plurality of human interventionists, the first set of human interventionists based on the urgency rating, …and the responsiveness of each of the one or more human interventionists (Anderson: ¶0078, 0084-0090 and 0180-0183: The system may determine when a robot requires human assistance. The system utilizes sensors to determine the assistance criteria items that may trigger a ranking application for a dispatch system of workers. The trigger corresponds to the urgency of the assistance criteria items. The trigger launches the ranking application may rank the attributes related to a worker. Accordingly, the ranking application may select a worker from the ranked list of workers. Following a selection of the top ranked worker, a notification may be sent. According to the responsiveness of the notification to the top worker, a notification may also be sent to a second top worker. The worker who accepts the assistance request will be selected.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Avraham with Anderson’s criteria for selecting a human interventionist because the references are analogous/compatible, since each is directed towards efficiently dispatching a user to aid an autonomous device and because incorporating Anderson’s criteria for selecting a human interventionist in Avraham would have served Avraham’s objective of effectively utilizing criteria to select a user for providing human assistance (See Avraham, ¶0084); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 14, Avraham in view of Cudak discloses the apparatus of claim 1 wherein selecting from the first plurality of human interventionists, by the service controller, the first set of human interventionists to respond to the request includes: determining, by the service controller, a confidence requirement associated with the request; determining… human interventionists needed to satisfy the confidence requirement (Avraham: Fig. 3A and ¶0066-0081: An operation plan for an autonomous operation of the robotic picking apparatus is formulated by a software component. A determination of whether an adequate plan was devised to perform the autonomous operation successfully. Adequacy may be computed by taking into account various parameters, such as expected probability of success of the plan, expected probability of success of using a human user, cost of labor, cost of mistake in execution, probability in mistake in execution, or the like. The adequacy probability is a measurement of a capability of autonomous determination of the operation plan that is compared to a confidence level. If the system estimates that a plan can be devised autonomously, with a confidence level higher than the minimal threshold, then the plan may be autonomously determined and utilized. If it is determined that the confidence level for the autonomous is below the minimal threshold, then a human interventionist may be selected from a plurality of users. See Fig. 4 for service controller.).

Avraham does not explicitly disclose; however, Anderson discloses determining a number of human interventionists … including at least the determined number of human interventionists within the first set of human interventionists (Anderson: ¶0065-0072: A ranking application ranks a plurality of workers corresponding list of worker criteria items. The ranking application performs an optimization set for a group of workers, whereas a match between a worker and a robot for “m” workers. See ¶0068 where a match evaluation function outputs a number of workers who satisfy a match for the robot criteria.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Avraham with Anderson’s criteria and process for selecting a human interventionist because the references are analogous/compatible, since each is directed towards efficiently dispatching a user to aid an autonomous device and because incorporating Anderson’s criteria and process for selecting a human interventionist in Avraham would have served Avraham’s objective of effectively utilizing criteria to select a user for providing human assistance (See Avraham, ¶0084); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 18, Avraham in view of Cudak discloses the apparatus of claim 1 further comprising computer program instructions that when executed by the computer processor cause the apparatus to carry out the operations of: for one or more human interventionists in the first plurality of human interventionists: transmitting, by the service controller, a test request to a particular interventionist device associated with a particular human interventionist; receiving from the particular interventionist device, by the service controller, a test response to the transmitted test request; and based on the test response, generating, by the service controller, a performance metric of the human interventionist; and based on the performance metric of each of the one or more human interventionists of the first plurality of human interventionists… and wherein selecting from the first plurality of human interventionists, by the service controller,…(Avraham: Fig. 3A and ¶0078-0085: A user may be prompted with respect to provide assistance to the robotic apparatus. A user may be selected from a plurality of users to provide human assistance based on criteria such as availability and performance metrics, whereas human assistance may be determined for either an operation plan [test response] performed by partial assistance mode and human assistance mode in response to the prompt for human assistance. The system may operate as an evaluator to determine if partial human assistance or human assistance has a sufficient and adequate operation plan. See Fig. 4 for service controller. See also ¶0099 for a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.).

Avraham does not explicitly disclose, Anderson discloses determining, by the service controller, a rating for each of the one or more human interventionists… the first set of human interventionists to respond to the request includes selecting, based on the determined ratings, the first set of human interventionists (Anderson: ¶0078, 0084-0090: The system may determine when a robot requires human assistance. The system utilizes sensors to determine the assistance criteria items that may trigger a ranking application for a dispatch system of workers. The launch of the ranking application may rank the attributes related to a worker, such as a worker skill rating. Accordingly, the ranking application may select a worker from the ranked list of workers.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Avraham with Anderson’s criteria for selecting a human interventionist because the references are analogous/compatible, since each is directed towards efficiently dispatching a user to aid an autonomous device and because incorporating Anderson’s criteria for selecting a human interventionist in Avraham would have served Avraham’s objective of effectively utilizing criteria to select a user for providing human assistance (See Avraham, ¶0084); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 19, Avraham in view of Cudak in further view of Anderson discloses the apparatus of claim 18, wherein based on the test response, generating, by the service controller, the performance metric of the human interventionist includes: transmitting the test response to a human interventionist evaluator; and receiving from the human interventionist evaluator, an evaluation of the test response (Avraham: Fig. 3A and ¶0078-0085: A user may be selected from a plurality of users to provide human assistance based on criteria such as availability and performance metrics, whereas human assistance may be determined for either an operation plan [test response] performed by partial assistance mode and human assistance mode in response to the prompt for human assistance. The system may operate as an evaluator to determine if partial human assistance or human assistance has a sufficient adequate operation plan. See Fig. 4 for service controller.).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Avraham (United States Patent Application Publication, 2019/0359424) in view of Anderson et al. (United States Patent Application Publication, 2018/0189748, hereinafter referred to as Anderson).

As per Claim 21, Avraham discloses a computer program product for facilitating human intervention in an autonomous robotic device, the computer program product including a computer readable medium having computer program instructions that when executed by a computer processor cause the computer processor to perform: for each human interventionist of a plurality of human interventionists: transmitting, by a service controller, a test request to a particular interventionist device associated with a particular human interventionist; receiving from the particular interventionist device, by the service controller, a test response to the transmitted test request; and based on the test response, generating, by the service controller, a performance metric of the human interventionist including comparing the test response to a preferred solution of the request (Avraham: Fig. 3A and ¶0078-0085: A user may be prompted with respect to a request for assistance to the robotic apparatus. A user may be selected from a plurality of users to provide human assistance based on criteria such as availability and performance metrics, whereas human assistance may be determined for either an operation plan [test response] performed by the user in partial assistance mode and human assistance mode, in response to the prompt for human assistance. The system may operate as an evaluator to determine if partial human assistance or human assistance is sufficient to create an adequate operation plan. See ¶0040 where a degree of assistance is employed with a preference of human assisted mode over remote-controlled mode and a comparison is made between the two. See Fig. 4 for service controller. See ¶0054 for human assistance devices (i.e. computer, tablet, etc.). See also ¶0099 for a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.);

Avraham does not explicitly disclose, Anderson discloses based on the performance metrics of the human interventionists of the plurality of human interventionists, determining, by the service controller, a rating for each human interventionist of the plurality of human interventionist (Anderson: ¶0078, 0084-0090 and 0133: The system may determine when a robot requires human assistance. The system utilizes sensors to determine the assistance criteria items that may trigger a ranking application for a dispatch system of workers. The launch of the ranking application may rank the attributes related to a worker, such as a worker skill rating. Accordingly, the ranking application may select a worker from the ranked list of workers. See example performance metrics in ¶0133.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Avraham with Anderson’s criteria for selecting a human interventionist because the references are analogous/compatible, since each is directed towards efficiently dispatching a user to aid an autonomous device and because incorporating Anderson’s criteria for selecting a human interventionist in Avraham would have served Avraham’s objective of effectively utilizing criteria to select a user for providing human assistance (See Avraham, ¶0084); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 22, Avraham in view of Anderson discloses the computer program product of claim 21 further comprising computer program instructions that when executed by the computer processor cause the computer processor to perform: receiving, by the service controller, a request from an autonomous robotic device; selecting from the plurality of human interventionists, by the service controller, a first set of human interventionists to respond to the request; transmitting, by the service controller, the request to a first set of interventionist devices, each interventionist device of the first set of interventionist devices associated with a particular human interventionist in the first set of human interventionists; and receiving from the first set of interventionist devices, by the service controller, a first set of interventionist responses to the request (Avraham: Fig. 3A and ¶0076-0085: A user may be prompted with respect to a request for assistance to the robotic apparatus. A user may be selected from a plurality of users to provide human assistance based on criteria such as availability and performance metrics, whereas human assistance may be determined for either a response operation plan performed by the user in partial assistance mode [first set of users and response plan, see example responses in ¶0076] and human assistance mode [second set of users and response plan], in response to the prompt for human assistance. The system may operate as an evaluator to determine if partial human assistance or human assistance is sufficient to create an adequate operation plan. When the plan is deemed sufficient, it is executed by human input. See Fig. 4 for service controller. See ¶0054 for human assistance devices (i.e. computer, tablet, etc.) for providing human input from a particular user.);

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/             Primary Examiner, Art Unit 3683